DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/26/2022 has been entered.  Claims 1, 4-6 have been amended and Claims 2-3 have been cancelled.  Claims 1, 4-6 are currently pending in the application.  The amendment overcomes the rejections under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action of 3/28/2022.

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1, 5-6 under 35 U.S.C. 101 have been fully considered but are not persuasive.  The image processing device as recited in Claim 1 performs processes that could be carried out in the mind, and the recitation of the processor as “comprising hardware” does not preclude these functions as falling within the “Mental Processes” grouping of abstract ideas.  Further, the processing device of Claim 1 is not integrated into a practical application because there is no way for a user to observe or otherwise make practical use of the processing steps recited in the claim.  Thus, the processing device as recited does not amount to significantly more than the judicial exception and is not patent eligible.  Claims 5-6 are rejected similarly.  Please see the rejections under 35 U.S.C. 101 below.
Applicant’s arguments, see pages 5-7, filed 7/26/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
Regarding a combination ratio adjusted according to comparing a positional deviation amount to a threshold, JP 2017158840 A by Kubo (hereinafter “Kubo”) discloses generating endoscopic image for display from signals output from demosaic processing unit 62, where the signals include interpolation and demosaic processing for the G, R, and B components captured from the imaging device.  These components are combined to form an output image signal.
Kubo does not disclose generating third reference image data (i) such that a combination ratio of the first reference image data to the second reference image data exceeds 1, when the detected positional deviation amount is smaller than a threshold, or (ii) such that a combination ratio of the first reference image data to the second reference image data is less than 1, when the detected positional deviation amount is not smaller than the threshold.  
However, US 20100302418 A1 by Adams, Jr. et al. (“hereinafter “Adams”) discloses producing a full-color image using an image capture sensor having color pixels and panchromatic pixels.  According to an algorithm input to a system controller, pixel locations are used in each pixel set to generate an interpolated panchromatic image 104.  An interpolated color difference image 114 is found by comparing the values at pixel positions of the interpolated panchromatic image 104 to those of a color filter array image 100 captured by the image sensor.  An interpolated color difference image 120 is then formed from the interpolated panchromatic image 104 and the interpolated color difference image 114.  A full-color output image 116 is formed by fusing the interpolated panchromatic image 104 and het interpolated color difference image 120 according to weighted pixel values.  Thus, the weighting of the pixel values is used to adjust the combination of color values input into the full color image according to the differences found between the interpolated image values and the captured image values.
 Please see the 35 U.S.C. 103 rejection below.

Claim Rejections - 35 USC § 101
Claims 1, 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 5-6 recite detect[ing] a positional deviation amount, combin[ing] information concerning the pixels, and perform[ing] interpolation processing on combined image data and reference image data. 
The limitation of detecting a positional deviation amount, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the processor being configured to”, “executed by an image processing device”, or “the program causing an image processing device to”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the recitation of the above language, “detecting” in the context of this claim encompasses the user observing a difference in an image. 
Similarly, the limitation of combining information concerning the pixels, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “the processor being configured to”, “executed by an image processing device”, or “the program causing an image processing device to” language, “combining” in the context of this claim encompasses the user remembering information about a previous image frame. 
Additionally, the limitations of performing interpolation processing on combined image data and reference image data, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “the processor being configured to”, “executed by an image processing device”, or “the program causing an image processing device to” language, “performing interpolation” in the context of this claim encompasses the user matching an observed color to another portion of an image. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite “a processor comprising hardware”, processing device, or non-transitory computer-readable medium with an executable program to perform the detection, combining, and performing interpolation steps. The processor, processing device, and non-transitory computer-readable medium with an executable program are recited at a high-level of generality such that these elements do not perform additional processes to the generic computer function of data manipulation.  Therefore, these elements as recited amount to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor, processing device, or non-transitory computer-readable medium with an executable program to perform both the detection, combining, and performing interpolation steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017158840 A by Kubo (hereinafter “Kubo”) in view of US 20100302418 A1 by Adams, Jr. et al. (“hereinafter “Adams”).
Regarding Claim 1, Kubo discloses an image processing device (processor device 16; [0053]) to which an endoscope (endoscope 12; [0033]; Fig. 1) is connectable, the endoscope including an image sensor and a color filter (imaging device 48 with RGB color filters; [0048-51]; Fig. 1), the image sensor including a plurality of pixels arranged in a two-dimensional lattice shape (imaging surface configuration as shown in Fig. 5), each pixel being configured to receive and photoelectrically convert lights to generate image data in a predetermined frame (RGB components output from corresponding color filters; [0049-51]; Fig. 1), 
the color filter including a first filter (G filter) and a plurality of types of second filters (R, B filters), the first filter being arranged in half or more pixels of all the pixels in the image sensor (G filters in Fig. 5; [0049]), the second filters having spectral sensitivity characteristics different from a spectral sensitivity characteristic of the first filter (each filter sensitive to the corresponding spectral component), the first filter and the second filters being arranged to correspond to the pixels (components output from corresponding color filters; [0049-51]), the image processing device comprising: 
a processor comprising hardware (processor device 16 includes a CPU, memory, etc.; [0053]), the processor being configured to: detect a positional deviation amount of the pixels among image data of a plurality of frames generated by the image sensor (deviation of a coordinate position over time in image numerical information calculation unit 69; [0083-85]; Fig. 7); 
combine, based on the detected positional deviation amount, information concerning the pixels, in which the first filter is arranged, of image data of at least one or more past frames with image data of a reference frame to generate combined image data (color components from sequential emissions, including a G component, aligned into a normal image or a special image), the image data of said at least one or more past frames and the image data of the reference frame being included among the image data of the plurality of frames generated by the image sensor (RGB components output from the imaging device; [0118-124]); 
perform interpolation processing on the generated combined image data to generate, as first reference image data, first interpolated image data including information concerning the first filter in all pixel positions (interpolation and demosaic processing for the G components in demosaic processing unit 62); perform interpolation processing on the image data of the reference frame to generate second reference image data (interpolation and demosaic processing for the R and B components in demosaic processing unit 62; [0083-85]); 
generate third reference image data by (i) combining the first reference image data with the second reference image data (generating endoscopic image for display from signals output from demosaic processing unit 62; [0065, 83-85]); and 
perform, referring to the generated third reference image data, interpolation processing on the image data of the reference frame to generate, for each of the plurality of types of second filters, second interpolated image data including information concerning the second filters in all pixel positions (interpolation and demosaic processing for the R and B components in demosaic processing unit 62; [0083-85]).
Kubo does not disclose generating third reference image data (i) such that a combination ratio of the first reference image data to the second reference image data exceeds 1, when the detected positional deviation amount is smaller than a threshold, or (ii) such that a combination ratio of the first reference image data to the second reference image data is less than 1, when the detected positional deviation amount is not smaller than the threshold.  However, Adams discloses producing a full-color image using an image capture sensor having color pixels and panchromatic pixels.  According to an algorithm input to a system controller, pixel locations are used in each pixel set to generate an interpolated panchromatic image 104.  An interpolated color difference image 114 is found by comparing the values at pixel positions of the interpolated panchromatic image 104 to those of a color filter array image 100 captured by the image sensor.  An interpolated color difference image 120 is then formed from the interpolated panchromatic image 104 and the interpolated color difference image 114.  A full-color output image 116 is formed by fusing the interpolated panchromatic image 104 and het interpolated color difference image 120 according to weighted pixel values ([0063-64]; Figs. 5-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kubo with the pixel value weight determination disclosed by Adams with the benefit of accommodating different spacing of color pixels used to generate a color image (Adams [0064]). 
Regarding Claim 4, Kubo discloses an endoscope system (endoscope system 10) comprising: an endoscope configured to be inserted into a subject (endoscope 12; [0033]; Fig. 1); and an image processing device to which the endoscope is connected (processor device 16; [0053]), wherein: the endoscope includes: an image sensor in which a plurality of pixels are arranged in a two- dimensional lattice shape (imaging device 48 with surface configuration as shown in Fig. 5; [0048-51]), each pixel being configured to receive and photoelectrically convert lights to generate image data in a predetermined frame (RGB components output from corresponding color filters; [0049-51]; Fig. 1); and 
a color filter including a first filter (G filter) and a plurality of types of second filters (R, B filters), the first filter being arranged in half or more pixels of all the pixels in the image sensor (G filters in Fig. 5; [0049]), the second filters having spectral sensitivity characteristics different from a spectral sensitivity characteristic of the first filter (each filter sensitive to the corresponding spectral component), the first filter and the second filters being arranged to correspond to the pixels (components output from corresponding color filters; [0049-51]), and 
the image processing device includes a processor comprising hardware (processor device 16 includes a CPU, memory, etc.; [0053]), the processor being configured to: detect a positional deviation amount of the pixels among the image data of a plurality of frames generated by the image sensor (deviation of a coordinate position over time in image numerical information calculation unit 69; [0083-85]; Fig. 7); 
combine, based on the detected positional deviation amount, information concerning the pixels, in which the first filter is arranged, of the image data of at least one or more past frames with image data of a reference frame to generate combined image data (color components from sequential emissions, including a G component, aligned into a normal image or a special image), the image data of said at least one or more past frames and the image data of the reference frame being included among the image data of the plurality of frames generated by the image sensor (RGB components output from the imaging device; [0118-124]); 
perform interpolation processing on the generated combined image data to generate, as first reference image data, first interpolated image data including information concerning the first filter in all pixel positions (interpolation and demosaic processing for the G components in demosaic processing unit 62); perform interpolation processing on the image data of the reference frame to generate second reference image data (interpolation and demosaic processing for the R and B components in demosaic processing unit 62; [0083-85]); 
generate third reference image data by (i) combining the first reference image data with the second reference image data (generating endoscopic image for display from signals output from demosaic processing unit 62; [0065, 83-85]); and 
perform, referring to the generated third reference image data, interpolation processing on the image data of the reference frame to generate, for each of the plurality of types of second filters, second interpolated image data including information concerning the second filters in all pixel positions (interpolation and demosaic processing for the R and B components in demosaic processing unit 62; [0083-85]).
Kubo does not disclose generating third reference image data (i) such that a combination ratio of the first reference image data to the second reference image data exceeds 1, when the detected positional deviation amount is smaller than a threshold, or (ii) such that a combination ratio of the first reference image data to the second reference image data is less than 1, when the detected positional deviation amount is not smaller than the threshold.  However, Adams discloses producing a full-color image using an image capture sensor having color pixels and panchromatic pixels.  According to an algorithm input to a system controller, pixel locations are used in each pixel set to generate an interpolated panchromatic image 104.  An interpolated color difference image 114 is found by comparing the values at pixel positions of the interpolated panchromatic image 104 to those of a color filter array image 100 captured by the image sensor.  An interpolated color difference image 120 is then formed from the interpolated panchromatic image 104 and the interpolated color difference image 114.  A full-color output image 116 is formed by fusing the interpolated panchromatic image 104 and het interpolated color difference image 120 according to weighted pixel values ([0063-64]; Figs. 5-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kubo with the pixel value weight determination disclosed by Adams with the benefit of accommodating different spacing of color pixels used to generate a color image (Adams [0064]). 
Regarding Claim 5, Kubo discloses an image processing method executed by an image processing device (processor device 16; [0053]) to which an endoscope (endoscope 12; [0033]; Fig. 1) is connectable, the endoscope including an image sensor and a color filter (imaging device 48 with RGB color filters; [0048-51]; Fig. 1), the image sensor including a plurality of pixels arranged in a two-dimensional lattice shape (imaging surface configuration as shown in Fig. 5), each pixel being configured to receive and photoelectrically convert lights to generate image data in a predetermined frame (RGB components output from corresponding color filters; [0049-51]; Fig. 1), 
the color filter including a first filter (G filter) and a plurality of types of second filters (R, B filters), the first filter being arranged in half or more pixels of all the pixels in the image sensor (G filters in Fig. 5; [0049]), the second filters having spectral sensitivity characteristics different from a spectral sensitivity characteristic of the first filter (each filter sensitive to the corresponding spectral component), the first filter and the second filters being arranged to correspond to the pixels (components output from corresponding color filters; [0049-51]), 
the image processing method comprising: detecting a positional deviation amount of the pixels among the image data of a plurality of frames generated by the image sensor (deviation of a coordinate position over time in image numerical information calculation unit 69; [0083-85]; Fig. 7); 
combining, based on the detected positional deviation amount, information concerning the pixels, in which the first filter is arranged, of the image data of at least one or more past frames with image data of a reference frame to generate combined image data (color components from sequential emissions, including a G component, aligned into a normal image or a special image), the image data of said at least one or more past frames and the image data of the reference frame being included among the image data of the plurality of frames generated by the image sensor (RGB components output from the imaging device; [0118-124]); 
performing interpolation processing on the generated combined image data to generate, as first reference image data, first interpolated image data including information concerning the first filter in all pixel positions (interpolation and demosaic processing for the G components in demosaic processing unit 62); performing interpolation processing on the image data of the reference frame to generate second reference image data (interpolation and demosaic processing for the R and B components in demosaic processing unit 62; [0083-85]); 
generate third reference image data by (i) combining the first reference image data with the second reference image data (generating endoscopic image for display from signals output from demosaic processing unit 62; [0065, 83-85]); and 
performing, referring to the generated third reference image data, interpolation processing on the image data of the reference frame to generate, for each of the plurality of types of second filters, second interpolated image data including information concerning the second filters in all pixel positions (interpolation and demosaic processing for the R and B components in demosaic processing unit 62; [0083-85]).
Kubo does not disclose generating third reference image data (i) such that a combination ratio of the first reference image data to the second reference image data exceeds 1, when the detected positional deviation amount is smaller than a threshold, or (ii) such that a combination ratio of the first reference image data to the second reference image data is less than 1, when the detected positional deviation amount is not smaller than the threshold.  However, Adams discloses producing a full-color image using an image capture sensor having color pixels and panchromatic pixels.  According to an algorithm input to a system controller, pixel locations are used in each pixel set to generate an interpolated panchromatic image 104.  An interpolated color difference image 114 is found by comparing the values at pixel positions of the interpolated panchromatic image 104 to those of a color filter array image 100 captured by the image sensor.  An interpolated color difference image 120 is then formed from the interpolated panchromatic image 104 and the interpolated color difference image 114.  A full-color output image 116 is formed by fusing the interpolated panchromatic image 104 and het interpolated color difference image 120 according to weighted pixel values ([0063-64]; Figs. 5-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kubo with the pixel value weight determination disclosed by Adams with the benefit of accommodating different spacing of color pixels used to generate a color image (Adams [0064]). 
Regarding Claim 6, Kubo discloses a non-transitory computer-readable recording medium having stored thereon a program (CPU executing an endoscopic image signal processing program; [0053]) that is executable by an image processing device (processor device 16; [0053]) to which an endoscope (endoscope 12; [0033]; Fig. 1) is connectable, the endoscope including an image sensor and a color filter (imaging device 48 with RGB color filters; [0048-51]; Fig. 1), the image sensor including a plurality of pixels arranged in a two-dimensional lattice shape (imaging surface configuration as shown in Fig. 5), each pixel being configured to receive and photoelectrically convert lights to generate image data in a predetermined frame (RGB components output from corresponding color filters; [0049-51]; Fig. 1), 
the color filter including a first filter (G filter) and a plurality of types of second filters (R, B filters), the first filter being arranged in half or more pixels of all the pixels in the image sensor (G filters in Fig. 5; [0049]), the second filters having spectral sensitivity characteristics different from a spectral sensitivity characteristic of the first filter (each filter sensitive to the corresponding spectral component), the first filter and the second filters being arranged to correspond to the plurality of pixels (components output from corresponding color filters; [0049-51]), 
the program being executable by the image processing device to cause the image processing device to execute perform functions comprising: detecting a positional deviation amount of the pixels among the image data of a plurality of frames generated by the image sensor (deviation of a coordinate position over time in image numerical information calculation unit 69; [0083-85]; Fig. 7); 
combining, based on the detected positional deviation amount, information concerning the pixels, in which the first filter is arranged, of the image data of at least one or more past frames with image data of a reference frame to generate combined image data (color components from sequential emissions, including a G component, aligned into a normal image or a special image), the image data of said at least one or more past frames and the image data of the reference frame being included among the image data of the plurality of frames generated by the image sensor (RGB components output from the imaging device; [0118-124]); 
performing interpolation processing on the generated combined image data to generate, as first reference image data, first interpolated image data including information concerning the first filter in all pixel positions (interpolation and demosaic processing for the G components in demosaic processing unit 62); performing interpolation processing on the image data of the reference frame to generate second reference image data (interpolation and demosaic processing for the R and B components in demosaic processing unit 62; [0083-85]); 
generate third reference image data by (i) combining the first reference image data with the second reference image data (generating endoscopic image for display from signals output from demosaic processing unit 62; [0065, 83-85]); and 
performing, referring to the generated third reference image data, interpolation processing on the image data of the reference frame to generate, for each of the plurality of types of second filters, second interpolated image data including information concerning the second filters in all pixel positions (interpolation and demosaic processing for the R and B components in demosaic processing unit 62; [0083-85]).
Kubo does not disclose generating third reference image data (i) such that a combination ratio of the first reference image data to the second reference image data exceeds 1, when the detected positional deviation amount is smaller than a threshold, or (ii) such that a combination ratio of the first reference image data to the second reference image data is less than 1, when the detected positional deviation amount is not smaller than the threshold.  However, Adams discloses producing a full-color image using an image capture sensor having color pixels and panchromatic pixels.  According to an algorithm input to a system controller, pixel locations are used in each pixel set to generate an interpolated panchromatic image 104.  An interpolated color difference image 114 is found by comparing the values at pixel positions of the interpolated panchromatic image 104 to those of a color filter array image 100 captured by the image sensor.  An interpolated color difference image 120 is then formed from the interpolated panchromatic image 104 and the interpolated color difference image 114.  A full-color output image 116 is formed by fusing the interpolated panchromatic image 104 and het interpolated color difference image 120 according to weighted pixel values ([0063-64]; Figs. 5-6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kubo with the pixel value weight determination disclosed by Adams with the benefit of accommodating different spacing of color pixels used to generate a color image (Adams [0064]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2016110984 A1
US 20190142240 A1
US 20100150440 A1
US 20160270642 A1

	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795